Citation Nr: 0814052	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  06-25 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for arthritis. 

2.  Entitlement to service connection for fibroid tumors.  


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The appellant served in the United States Army Reserves 
(Reserves) from April 1975 to July 1996.  This matter comes 
to the Board of Veterans' Appeals (Board) on appeal from a 
November 2005 determination by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks service connection for arthritis and 
fibroid tumors which she argues are related to her service in 
the Reserves.  She states that she was treated for these 
disorders in the Reserves, as well as by private physicians.  
She relates that on several occasions while serving on 
weekend drills, active duty for training, or when assigned to 
special training, she was treated for medical conditions.  
(See, substantive appeal received in August 2006).  She is 
alleging that her conditions are a result of an injury or 
disease diagnosed and treated during her time in the Army 
Reserves.  Her service medical records show treatment for 
joint pain with a finding of arthritis, and treatment for 
fibroids.  Private records also show treatment for arthritis 
and for fibroids and a hysterectomy.  

The Board notes that only "veterans" are entitled to VA 
compensation under 38 U.S.C.A. §§ 1110 and 1131.  To 
establish status as a "veteran" based upon a period of active 
duty for training (ACDUTRA), a claimant must establish that 
she was disabled from a disease or injury incurred or 
aggravated in line of duty during that period of ACDUTRA.  38 
C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 
(2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of INACDUTRA during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 
3.6(a).  

In order for the appellant to achieve "veteran" status and be 
eligible for service connection for disability claimed during 
her Reserve service, the record must establish that she was 
disabled during active duty for training due to a disease or 
injury incurred or aggravated in the line of duty or she was 
disabled from an injury incurred or aggravated during 
inactive duty training.  See Mercado- Martinez v. West, 11 
Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 
470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 
(1991).  

Here, the record does not make clear what the appellant's 
specific ACDUTRA/INACDUTRA dates are.  Accordingly, the 
RO/AMC should make arrangments to confirm the appellant's 
Army Reserves service dates, to include all periods of 
ACDUTRA and INACDUTRA.  The RO/AMC should also make 
arrangements to obtain the appellant's medical records from 
the VA treatment facility in Gulfport, Mississippi.  

Accordingly, the case is REMANDED for the following action:

1.  Request verification of the 
complete dates of the appellant's 
service in the Army Reserves, as well 
as the type of service during each 
period of enlistment, i.e., whether it 
was active duty, active duty for 
training or inactive duty for training.  
All periods of active duty for training 
or inactive duty for training should be 
separately noted.  

Also, request medical and personnel 
records from the Army Reserves, 
National Personnel Records Center 
(NPRC) or any other appropriate agency 
for her Reserve service.  All efforts 
to obtain these records should be fully 
documented, and a negative response 
must be provided if additional records 
are not available.

2.  Make arrangements to obtain the 
appellant's complete medical records for 
arthritis and fibroid tumors from the VA 
treatment facility in Gulfport, 
Mississippi.  

3.  Thereafter, review the claims file 
and ensure that all necessary development 
action is completed, to include, if 
warranted, having the appellant undergo a 
VA examination to determine date of onset 
and/or etiology of any arthritis and 
fibroid tumor disorder.   

4.  Finally, readjudicate the appellant's 
claims.  If the claims remain denied, 
issue a supplemental statement of the 
case (SSOC) to the appellant and allow 
her an opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



